NOS. 4-06-0046, 4-06-0133 cons.       Filed 6/5/07

                        IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

In re LISA G.C., a Person Found Subject   )   Appeal from
to Involuntary Admission,                 )   Circuit Court of
THE PEOPLE OF THE STATE OF ILLINOIS,      )   Sangamon County
           Petitioner-Appellee,           )   No. 05MH655
           v.                             )
LISA G.C.,                                )   Honorable
           Respondent-Appellant.          )   Leslie J. Graves,
                                          )   George H. Ray,
                                          )   Judges Presiding.
________________________________________________________________

          JUSTICE COOK delivered the opinion of the court:

          On December 8, 2005, a petition for the involuntary

admission of respondent, Lisa G.C., was filed pursuant to section

3-600 of the Mental Health and Developmental Disabilities Code

(Code) (405 ILCS 5/3-600 (West 2004)).     After a December 30,

2005, hearing, the trial court ordered respondent hospitalized in

a Department of Mental Health and Developmental Disabilities

facility for 90 days.    On January 4, 2006, respondent appealed,

No. 4-06-0046.

          On January 25, 2006, pending her appeal, respondent

filed a petition for discharge.    The trial court appointed

counsel to represent respondent.    The court held a hearing on

January 27, 2006, at which time the petition was denied.     On

February 1, 2006, respondent appealed, No. 4-06-0133.     We have

consolidated the two appeals.

          In No. 4-06-0046, respondent appeals her initial
hospitalization, contending (1) her procedural due-process rights

were violated and (2) the State failed to prove by clear and

convincing evidence her involuntary admission was warranted.      In

No. 4-06-0133, respondent appeals the denial of her petition for

discharge, contending the State failed to prove by clear and

convincing evidence that she remained subject to involuntary

admission.   We affirm.

                          I. BACKGROUND

          On December 8, 2005, Brian Boston, of Carlinville Area

Hospital, signed a petition for emergency involuntary admission

asserting respondent was mentally ill, was reasonably expected to

inflict serious physical harm upon herself or another in the near

future due to her mental illness, and was in need of immediate

hospitalization for the prevention of such harm.    The petition

was accompanied by a medical certificate by Dr. W.J. Townsend

stating respondent was subject to involuntary admission and in

need of immediate hospitalization.    That same date the trial

court set a hearing date for December 9, 2005.    At that time,

respondent was being treated at Memorial Medical Center (Memo-

rial).

          On December 9, 2005, Dr. Shyam Bhat's medical certifi-

cate, reaching the same conclusion as Dr. Townsend, was filed and

the State requested a continuance.    The trial court granted a

continuance until December 16, 2005.


                              - 2 -
          On December 16, 2005, the trial court entered an order

on a preprinted form, which stated that on the State's motion, by

agreement of the parties and pursuant to section 3-908 of the

Code (405 ILCS 5/3-908 (West 2004)), respondent was transferred

to McFarland Mental Health Center (McFarland).   On December 16,

2005, the hearing was continued to December 23, 2005, by agree-

ment of the parties.

          On December 19, 2005, a notice of change in status

dated December 16 was filed, indicating respondent had been

transferred to McFarland on December 16, 2005.   Also on December

19, 2005, Dr. Gregory Gergay filed a medical certificate.    On

December 20, 2005, Dr. G. Midathala filed a medical certificate.

On December 23, 2005, on the State's motion, the trial court

continued respondent's hearing to December 30, 2005.   On December

29, 2005, Dr. James Myers filed a medical certificate supporting

respondent's involuntary commitment.

          At the December 30, 2005, hearing, Dr. Myers, a clini-

cal psychologist, testified he was currently treating respondent.

Respondent demonstrated paranoid delusions.   Dr. Myers noted

respondent indicated (1) she had information about the World-

Trade-Center-bombing terrorist attack, the Pentagon terrorist

attack, and the Oklahoma City bombing and "spoke in a very

descriptive manner about people involved in various nefarious

attacks"; (2) she knew George Bush and Senator Durbin were


                              - 3 -
involved in the Twin Towers terrorist attack; (3) she had a

granddaughter who was decapitated in a police car and she saw

another family member walking away from the police car, but she

could not say how she knew this information; (4) three of her

five children had been murdered; and (5) people were threatening

her.

            Respondent also paced back and forth during much of her

interview with Dr. Myers and carried a packet of information,

including a telephone book, which she also carried in court.

Besides evaluating respondent, Dr. Myers reviewed two prior State

hospitalizations in order to make a diagnosis of schizo-affective

disorder.   Dr. Myers believed respondent could reasonably be

expected to inflict serious physical harm on herself or others as

a result of her mental illness.   He suggested her paranoid

delusions would make it likely she would be aggressive and

violent if she believed someone with whom she identifies is

threatened.   She might act aggressively and violently to protect

them.

            Dr. Myers further stated since respondent had been at

McFarland, she had not taken any medication or participated in

treatment as she did not believe she was mentally ill.   Dr. Myers

found respondent to be in need of treatment, opined that

McFarland was the least-restrictive alternative for treatment,

and recommended a commitment period of 90 days.


                                - 4 -
           Respondent testified that between 13 and 14 members of

her family had been murdered over the past 38 years by her mother

and her brother-in-law.    They bought Tylenol, which the murder

victims took, and it killed them.    She knew the government was

involved, although her brother-in-law told her the Pentagon did

not deal with that.   Respondent stated she wanted the people who

murdered her family to stand trial "very publicly."      She stated

she did not want to physically harm the murderers, she just

wanted to press charges.    Respondent further stated she had no

desire to hurt herself and called the police when her sister

attacked her.

           After hearing the evidence, the trial court found

respondent suffered from a mental illness, was at risk of harming

herself or another, and needed treatment.      The court committed

respondent for 90 days.    Respondent appealed.

           Pending her appeal, on January 25, 2006, respondent

filed a petition for discharge that is the subject of appeal in

No. 4-06-0133.   On January 27, 2006, the trial court held a

hearing.   At the hearing, respondent testified that she had an

address in one city and owned a trailer in another city.      Respon-

dent also stated she was an inactive licensed practical nurse

(LPN) and had two living children.      Three of her children had

died.   If she could get a vehicle, respondent claimed she could

work as a waitress or use her inactive nurse’s license.      With her


                                - 5 -
income and the occasional use of public aid, respondent stated

that in the past she had supported herself and her children.

Respondent claimed she was not suicidal and only had high blood

pressure "after they put illicit drugs in my drink and broke into

my trailer *** smearing blood on me."    Respondent stated she

treats her aches in pains with "jalapenos, spicy food, and

Tylenol."    Respondent believed she could care for herself and

would not physically harm herself or another.

            On cross-examination, respondent explained that on

December 8, 2005, she called "9-1-1" because her nephew insulted

her and he would not leave, then her daughter struck her.      When

she went with the police officer to fill out reports, he took her

to Carlinville Hospital and contacted Brian from Macoupin County

Mental Health.    Respondent informed Brian that she knew the name

of the girl that they decapitated and that she had a picture of

her.   She added that the girl’s name was Carrie and that Carrie's

husband, Tom, served in the Navy.    Respondent continued to talk

about illicit drugs being put into her drinks and blood being

smeared on her.    She also maintained that three of her children

had been murdered, one at a dentist's office.      Respondent re-

ferred to Enron, George Ryan, rape, and murder during the cross-

examination.

            The trial court denied the petition.    The court noted

that respondent had not testified clearly, had not explained


                                - 6 -
whether she had a place to live, and was clearly in need of

further treatment.   Respondent appeals this ruling as well.

                           II. ANALYSIS

                     A. Procedural Due Process

          In No. 4-06-0046, respondent asserts her right to due

process was violated when she was initially committed because (1)

she was improperly transferred to McFarland and (2) her commit-

ment hearing was not timely held.

          In involuntary-commitment proceedings, strict compli-

ance with statutory procedures is required since such proceedings

affect important liberty interests.    In re Rovelstad, 281 Ill.

App. 3d 956, 964-65, 667 N.E.2d 720, 725 (1996).    Whether the

State strictly complied with the procedural requirements of the

Code is a question of law to be reviewed de novo.    In re George

O., 314 Ill. App. 3d 1044, 1046, 734 N.E.2d 13, 15-16 (2000).

Reversal is required for failure to comply with the requirements

of the Code where respondent is prejudiced by such failure.       In

re Louis S., 361 Ill. App. 3d 763, 768, 838 N.E.2d 218, 222

(2005).   Because respondent is unable to demonstrate how she was

prejudiced by any alleged failure to comply with procedural

requirements, we find her right to due process was not violated.

                     1. Transfer to McFarland

          Respondent argues that she was improperly transferred

to McFarland.   On December 19, 2005, a notice of change in status


                               - 7 -
dated December 16 was filed, indicating respondent had been

transferred to McFarland from Memorial on December 16, 2005.

Further, on December 16, 2005, the trial court entered an order

stating that, on the State's motion, by agreement of the parties,

and pursuant to section 3-908 of the Code (405 ILCS 5/3-908 (West

2004)), respondent was transferred to McFarland.

           Sections 3-908 through 3-910 of the Code (405 ILCS 5/3-

908 through 3-910 (West 2004)) address transfer between Depart-

ment facilities of a person receiving treatment.   Specifically,

section 3-908 addresses the procedure for transferring patients

between state facilities.   405 ILCS 5/3-908 (West 2004).   Section

3-908 does not address transfers such as this one in which a

patient is transferred from a private facility to a state facil-

ity.   In In re Hays, 102 Ill. 2d 314, 320, 465 N.E.2d 98, 101

(1984), the Supreme Court of Illinois, when addressing the issue

of whether a petition for involuntary commitment of a voluntarily

admitted patient may properly be brought when the patient has not

made a request to be discharged, noted that "[w]hile a State

facility may transfer a patient to another State facility when it

is deemed 'clinically advisable,' a private institution may not

invoke these provisions of the Code."   Further, in Louis S., this

court found the only means by which a respondent could be trans-

ferred from Memorial, a private institution, to McFarland, a

state institution, was (1) in a dispositional order after he was


                               - 8 -
found to be a person subject to involuntary commitment or (2) by

a discharge from Memorial and the initiation of emergency invol-

untary commitment proceedings under the Code, and since the

respondent's transfer was not by either of those means, his

transfer to McFarland was improper.    Louis S., 361 Ill. App. 3d

at 770, 838 N.E.2d at 223.

          In this case, respondent's transfer to McFarland was

not accomplished by either of the means discussed in Louis S.

While the transfer may have been improper, the State argues

respondent did not suffer any prejudice because she agreed to the

transfer to McFarland.   Respondent argues her transfer was

presumptively prejudicial because it was a transfer to a more

restrictive state facility and occurred prior to her hearing on

the petition for involuntary commitment.   We agree with the

State.

          Respondent has not demonstrated how she suffered any

prejudice by a transfer with which she originally agreed.     Upon

respondent's initial admission, the State complied with the

Code's requirements for involuntary admission as two certificates

from a physician and psychiatrist who had examined respondent

were timely filed.   See 405 ILCS 5/3-601, 3-602 (West 2004).

Once admitted to McFarland, respondent was examined by a physi-

cian within 24 hours who found her to be subject to involuntary

admission.   Another psychiatrist examined her the next day and


                               - 9 -
concluded the same.    Both doctors informed respondent of her

rights before the examinations.    The State treated respondent's

admission to McFarland as an initial involuntary admission, and

all procedural safeguards were followed.

            Most significant is respondent's agreement to the

transfer.    Respondent could have objected to the transfer and

required the State to discharge her from Memorial, and then re-

institute an emergency involuntary-commitment proceeding to have

her placed in McFarland.    Instead of going through the whole

process of reinstituting proceedings with the almost certain

outcome of her placement in McFarland, respondent agreed to

forego repeating the process and get to the involuntary-commit-

ment hearing more quickly.    Respondent cannot now claim on appeal

she was prejudiced by her agreement.

            We find it unremarkable that the record is devoid of

how respondent came to "agree" to the transfer as the trial court

is not required to set forth the bases or reasons for its rul-

ings.   People ex rel. Madigan v. Petco Petroleum Corp., 363 Ill.

App. 3d 613, 636, 841 N.E.2d 1065, 1083 (2006).    The trial court

need not always make a record, as in many cases there may be no

dispute when a ruling is made and no need to go into detail to

explain it.    A litigant should not be allowed to stand by while a

ruling is made and then object for the first time in the appel-

late court.    In the present case, if there was a misstatement in


                               - 10 -
the trial court's ruling, respondent's attorney should have so

advised the court.    A record would then have been made.     We

should resolve any doubts due to the incompleteness of the record

against the respondent, the appellant.     Foutch v. O’Bryant, 99
Ill. 2d 389, 392, 459 N.E.2d 958, 959 (1984).

                     2. Timeliness of the Hearing

          Respondent next argues her hearing was untimely and

unduly delayed.    Section 3-611 of the Code requires that "the

court shall set a hearing" regarding the petition for involuntary

commitment "to be held within [five] days, excluding Saturdays,

Sundays[,] and holidays, after receipt of the petition."       405

ILCS 5/3-611 (West 2004).    Respondent was admitted on December 8,

2005, and though her hearing was originally set for December 9,

2005, her hearing was not held until December 30, 2005.

          To comply with section 3-611, respondent's hearing

should have been held on or before December 15.     The hearing was

not held until December 30, 2005, due to three continuances.

Section 3-800(b) sets forth a procedure in which trial courts may

grant continuances in mental-health cases.    405 ILCS 5/3-800(b)

(West 2004).   Section 3-800(b) states the following:

                  "If the court grants a continuance on its

          own motion or upon the motion of one of

          the parties, the respondent may continue

          to be detained pending further order of the


                                - 11 -
            court.   Such continuance shall not extend

            beyond 15 days except to the extent that

            continuances are requested by the respondent."

            405 ILCS 5/3-800(b) (West 2004).

            In this case, respondent was detained for 22 days,

including weekends and holidays, before her hearing.     Three

continuances were granted.     Respondent was admitted December 8

with the hearing set for December 9.     On December 9 on the

State's motion, the hearing was continued to December 16.       On

December 16, by agreement of the parties, the hearing was contin-

ued to December 23.     On December 23, on the State's motion, the

hearing was continued to December 30.     The State argues that none

of the continuances, including the last continuance that pushed

the detention beyond 15 days, were for a period of greater than

15 days, so the plain language of section 3-800(b) was not

violated.    Respondent argues her hearing had to be held on or

before December 15 according to section 3-611 and section 3-

800(b) should not apply.

            We find that section 3-800(b) plainly allows the trial

court to grant continuances beyond the deadline imposed by

section 3-611.    While the parties disagree as to the length of

delay allowed by section 3-800(b), we need not determine the

precise allowable length of delay because respondent has not

established prejudice.     According to section 3-611, respondent's


                                - 12 -
hearing should have been held before December 15.   Section 3-

800(b), though, allows for continuances.   After the first 7-day

continuance, respondent agreed to the second 7-day continuance

requested on December 16 to December 23, bringing respondent's

detention to 15 days total, including weekends.   The continuance

requested on December 23 was for seven more days.   The hearing

held on December 30 was only 15 days after the deadline estab-

lished under section 3-611.   Respondent has not established how

the three seven-day continuances prejudiced her in light of her

agreement to the second seven-day continuance.

          In support of her position, respondent cites generally

In re Williams, 140 Ill. App. 3d 708, 489 N.E.2d 347 (1986).      In

that case, the court determined that the Code mandated that the

hearing be held within 20 days and the 5 1/2 months of detention

between the respondent's initial detention and hearing was

clearly a serious abuse of that respondent's rights.   Williams,
140 Ill. App. 3d at 712, 489 N.E.2d at 351.   While prejudice is

clear from a 5 1/2-month delay, such prejudice cannot be presumed

from a delay of 22 days when the respondent agreed to a 7-day

continuance.

   B. Clear and Convincing Evidence for Involuntary Admission

          Respondent next argues that the State failed to prove

she was reasonably expected to seriously harm herself or another

in the near future.   A person may be involuntarily admitted if it


                              - 13 -
is established by clear and convincing evidence (405 ILCS 5/3-808

(West 2004)) that the person has a mental illness and "because of

his or her illness is reasonably expected to inflict serious

physical harm upon himself or herself or another in the near

future."   405 ILCS 5/1-119(1) (West 2004).   The standard of

review for an involuntary-commitment proceeding is whether the

judgment is against the manifest weight of the evidence.    In re

Knapp, 231 Ill. App. 3d 917, 919, 596 N.E.2d 1171, 1172 (1992).

The trial court's decision is given great deference and, absent a

showing that it is against the manifest weight of the evidence,

it "'will not be set aside at the appellate level, even if the

reviewing court, after applying the clear and convincing stan-

dard, would have ruled differently.'"   In re Bennett, 251 Ill.

App. 3d 887, 888, 623 N.E.2d 942, 944 (1993), quoting In re Orr,

176 Ill. App. 3d 498, 505, 531 N.E.2d 64, 69 (1988).

           The trial court's finding that respondent was mentally

ill is not in dispute.   Dr. Myers diagnosed respondent as having

schizo-affective disorder.   While respondent does not dispute

that she has a mental illness, she claims Dr. Myers' testimony

never clearly and convincingly proved that, due to her mental

illness, she was reasonably expected to threaten or imminently

harm herself or another.   Respondent points to Dr. Myers' testi-

mony that established that she had never been committed, had

never been physically aggressive, and had never expressed to him


                              - 14 -
an intent to harm herself or anyone else.

          We note first that a treating psychiatrist's opinion of

potential dangerousness need not be derived from firsthand

observations of violence and may be based on knowledge of inci-

dents derived from medical history records.    In re Houlihan, 231
Ill. App. 3d 677, 683, 596 N.E.2d 189, 194 (1992).    An examining

physician may properly consider a respondent's complete medical

history in forming her opinion concerning that respondent's

current and future dangerousness.   In re Robert H., 302 Ill. App.
3d 980, 986, 707 N.E.2d 264, 269 (1999).    Further, the court does

not have to wait until respondent hurts himself or someone else

before involuntarily committing him.   In re Manis, 213 Ill. App.
3d 1075, 1077, 572 N.E.2d 1213, 1214 (1991).   Because the court

is in a superior position to determine witness credibility and to

weigh evidence, we give great deference to the court's findings.

Knapp, 231 Ill. App. 3d at 919, 596 N.E.2d at 1172.

          Dr. Myers testified that he personally met with and

examined respondent.   Upon examining respondent, Dr. Myers noted

that she spoke "in a very descriptive manner" about people

involved in "nefarious activities" such as the World Trade Center

bombing, the attack on the Pentagon, and Oklahoma City.   During

the interview, respondent paced back and forth and carried a

packet of information that she also carried to court.   Respondent

had been hospitalized, possibly on a voluntary basis, on two


                              - 15 -
prior occasions.   Respondent suffered from paranoid delusions,

and "given the severity of her delusions," Dr. Myers opined that

she was likely to act aggressively.     While Dr. Myers acknowledged

that respondent had not been aggressive while at McFarland, he

noted that she was reported to have become "increasingly aggres-

sive towards her family" when in the community and had refused

treatment at McFarland.

          In the emergency petition, the officer who dealt with

respondent wrote that respondent believed several people, includ-

ing local politicians and authorities, were "out to get her" and

her father had stated that respondent had begun to say that these

people should die and talked of getting weapons.    Dr. Townsend

wrote in his certificate that respondent "had made threatening

comments/gestures toward local government officials and ha[d]

started to talk of acquiring weapons to use on these officials."

Further, Dr. Townsend noted respondent was getting aggressive

with her daughter.   In Dr. Bhat's certificate, he wrote that

respondent talked about getting weapons and believed the State's

Attorney was out to get her.   Dr. Gregory found respondent showed

"increasingly delusional and threatening behavior."    Dr.

Midathala reported in his certificate that respondent believed

local government officials were out to get her, particularly the

State’s Attorney, and believed that those people should die.

          In respondent's comprehensive physical, psychiatric,


                               - 16 -
and social investigation, Dr. Midathala reported that respondent

was "suspicious" and "slightly hostile."   He described her affect

as "angry, irritable, increased intensity, and decreased range."

Respondent's speech was described as "increased rate and volume,

pressure of speech present" and delusions were "probably persecu-

tion, grandiose."   Dr. Midathala described respondent's judgment

and insight as poor, particularly because she does not believe

she has a mental illness and does not want to take medication.

          Finally, respondent's testimony showed that she be-

lieved that more than 10 of her family members were murdered and

the government was involved.   She stated she did not want to hurt

herself but her sister had attacked her and she was "not going to

be their punching bag anymore."

          Based on respondent's medical records, Dr. Myers'

testimony, and respondent's testimony, the trial court's finding

that respondent was subject to involuntary admission was not

against the manifest weight of the evidence.

          Respondent also argues that the State failed to show

that hospitalization was the least-restrictive form of treatment

available.   Section 3-810 of the Code requires that the trial

court instruct that a report be prepared as to appropriateness

and availability of alternative treatment settings.   405 ILCS

5/3-810 (West 2004).   Section 3-811 of the Code requires that the

court order the least-restrictive treatment alternative.   405


                               - 17 -
ILCS 5/3-811 (West 2004).   While the trial court did not explic-

itly discuss the various treatment alternatives in this case,

section 3-810 does not require a detailed report on treatment

alternatives.   Louis S., 361 Ill. App. 3d at 771, 838 N.E.2d at

224.   The court may order commitment if the report in its en-

tirety, coupled with the evidence at the hearing, shows hospital-

ization is the least-restrictive alternative.   Louis S., 361 Ill.

App. 3d at 771, 838 N.E.2d at 224.

           In this case, Dr. Myers testified that hospitalization

was the least-restrictive treatment option available.   The

comprehensive psychiatric evaluation showed respondent made

"numerous delusional statements" that were described as violent,

involving bombings, decapitation, and murder.   Dr. Myers opined

that it was "very likely that in order to protect someone who[m]

she feels[,] similar to herself, when she feels that person or

herself is threatened, given the severity of the crimes in her

delusions, *** that she might very well act aggressively and

violently to protect."   The report and evidence at trial support

the court's finding that commitment was the least-restrictive

alternative.

                C. Denial of Petition for Discharge

           In No. 4-06-0133, respondent argues that the trial

court erred in denying her petition for discharge because the

State failed to present clear and convincing evidence that she


                              - 18 -
was in need of continued involuntary admission.   Section 3-900 of

the Code allows for a committed person to file a petition for

discharge at any time (405 ILCS 5/3-900 (West 2004)).    The

respondent has the obligation of presenting a prima facie case

that he should be discharged.    In re Smoots, 189 Ill. App. 3d
289, 291, 544 N.E.2d 1235, 1237 (1989).   The respondent's own

sworn statements may be treated as a prima facie case for dis-

charge.   Smoots, 189 Ill. App. 3d at 291, 544 N.E.2d at 1237.    If

the respondent is able to present a prima facie case, the State

must prove by clear and convincing evidence that the respondent’s

petition should be denied.   Smoots, 189 Ill. App. 3d at 291, 544

N.E.2d at 1237.

          In this case, respondent failed to present a prima

facie case.   Respondent's petition for discharge did not state

the reasons she was requesting the discharge.   Respondent instead

described talking with police officers about "police brutality,"

her transfer to McFarland, forced medication, and a denial of

attorney-client privilege.   When she testified, respondent never

clearly answered where she would live, describing an address in

one town and a trailer in another town.   When asked how she would

care for her basic physical needs, respondent stated:

          "Well, first of all they have my driver's

          license because they tried to kill me in

          '95, car wreck and entrapment in '96.   It’s


                                - 19 -
           all involved in George Ryan license for

           bribes.    Goes along with Kevin Grady had

           my driver's license.    I could work even as

           a waitress or any other, you know, job.

           I am not incapacitated.    My nurse's license

           are [sic] inactive."

When asked if she eats regularly, respondent discussed her mother

leaving a house to her and her father getting mad at her when she

tells him that.    Respondent stated she did not feel like taking

her own life, but when asked if she ever told anybody at

McFarland that she might take her own life, she stated, "Here,

no."   When asked if she had a desire to physically harm anyone,

she stated, "No.     But I am not going to be beat on either."

Later in the hearing, when asked if she thought there was any

chance she could engage in serious physical harm to herself or

another, respondent stated, "If they don't attack me, I will be

fine."   Throughout the hearing, respondent discussed how "they"

put illicit drugs in her drink and smeared blood on her.     Respon-

dent also discussed Enron, George Ryan, rape, and murder.

           Based on respondent's testimony, which the trial court

described as containing "numerous thoughts" and "ramblings"

"making little, if any sense," the court's finding that respon-

dent failed to establish a prima facie case for discharge is not

against the manifest weight of the evidence.


                                - 20 -
                           D. The Dissent

            Justice Knecht's dissent addresses important questions

about the handling of these cases.      Does a petition for involun-

tary admission require some consideration of respondent's best

interests?    Or is it more a ritual, where the courts simply make

sure that all boxes have been checked?      Is respondent's counsel,

or respondent herself, allowed to make any decisions?     It is

important that statutory requirements be complied with but

elimination of any ability on the part of the court or counsel to

exercise discretion and act in the best interest of respondent

frustrates the purpose of the Code.     Unfortunately, technical

violations in these cases are usually raised for the first time

in the appellate court, without having been addressed by the

trial court.



                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            STEIGMANN, P.J., concurs.

            KNECHT, J., dissents.




                               - 21 -
          JUSTICE KNECHT dissents:

          Respondent was improperly transferred to McFarland

Mental Health Center.   The Code does not permit the transfer of a

respondent from a private facility to a Department facility in

these circumstances.    There is no statutory authority to initiate

such a transfer.

          The State should not have made the transfer motion,


                               - 22 -
respondent's counsel should not have agreed to the transfer, the

judge should not have entered the order, and McFarland should not

have accepted respondent's transfer; and this court should

reverse.

           Respondent's counsel is her lawyer, not her social

worker.    Counsel has no authority to acquiesce to the transfer of

the client from a local hospital to a confined mental-health

facility operated by the department simply because such a trans-

fer may appear inevitable.    When a petition is filed seeking to

take away someone's liberty--even if the world at large believes

it is for the person's own good--it is an adversarial proceeding.

The State had an obligation to timely bring the petition to

hearing, observe the rights of respondent and prove the case.

           Instead, respondent was transferred to a restrictive

state facility before the hearing.      She was transferred in

advance to the same facility where she would be confined when,

and if, anyone proved she belonged there.     Prejudice is inherent

in such a transfer.   When the hearing finally took place, it had

been continued three times.   A cynic would suggest there was less

motivation to hold the hearing with dispatch because she was

already confined where medical professionals wanted her to be.

           Perhaps if I had a family member who needed treatment,

I would think such a transfer was a good idea.     Perhaps the

legislature should authorize such transfers.     Until that occurs,


                               - 23 -
I contend this respondent was improperly transferred to her

prejudice.   There is no dispute respondent is mentally ill.   Her

schizo-affective disorder rendered her delusional with poor

judgment.    The majority suggests respondent agreed to the trans-

fer.   If she agreed, what weight should be given to that agree-

ment given her illness?

            Mental-health cases are treated differently than other

proceedings because we have permitted them to become different.

Just as society is uncomfortable with the mentally ill, so too

are lawyers and courts.   That discomfort may make us forget the

purpose of the statutory framework is to protect the seriously

mentally ill, not just from themselves, but from us.




                               - 24 -